Clerke, J.
It cannot be denied that any one State or nation has a right to give its citizens redress for any personal injury *421committed without as well as within its territorial limits, when it obtains the means of exercising jurisdiction on the wrongdoer. ■ This has always been recognized in the common law. Many, if not most, of the actions instituted in our courts of justice are transitory and not local; and if the cause upon which any one of them is founded arose in Japan, it would be just as tenable as if it arose in the State of Mew York. The authority of the State in this respect is not curtailed because the redress is given by statute, instead of having been permitted by the common law. They are both alike the expression of the supreme power, equally entitled to obedience and respect.
It is erroneous, therefore, to say “ that statutes (which means all statutes) are local, and only effectual within the limits of the State on acts therein done.” A penal law, indeed, is strictly local, and has no operation beyond the jurisdiction of the country where it was enacted. But whether a remedial statute is extrart&mtovial in reference to the class of injuries for which it proposes to afford redress or compensation, depends, like other statutes, upon the intention of the Legislature, to be gathered from the language employed, the law as it previously existed in relation to the same subject, the mischief to be prevented, and the remedy to be applied ; and we must also bear in mind that every such statute is to be liberally construed.
It has been asserted that the statutes of 1847 and 1849, allowing compensation to the representatives of deceased persons, for causing the death of those persons by wrongful act, neglect, or default, are penal and not remedial statutes. The second section of the act of 1849 is undoubtedly penal. But a penal statute may also be a remedial law (1 Wils., 126); and a statute may be penal in one part and remedial in another. (Dougl., 702.)
But in the redress which these statutes afford to the bereaved families of those who have been deprived of life by the wrongful act, neglect, or default of others, they are entirely remedial, and they are calculated to be most beneficial in their operation, —not only in their compensatory effect in warding off, at least for a season, the destitution of many a family bereft of its provider, but in preventing the frequent occurrence of the melancholy disasters, which are too often the result of the most culpable carelessness and disregard of human life.
*422I can see no reason to infer that the Legislature intended to confine the operation of these acts, in their remedial features, to injuries committed within the territorial limits of this State, so as to exempt persons, natural or artificial, residing in other States, provided the necessary steps are taken to obtain jurisdiction over such persons. The language is, doubtless, very general, and does not expressly specify injuries committed without the State, and does not specify any thing relative to the residence or citizenship of the perpetrators of the injury; or, if they are artificial persons, the place or country where they might have been organized. But, on the other hand, it does not except such injuries or such persons. And there is no reason whatever to suppose, when we consider the nature of the calamity to be redressed, and the purpose for which redress is prescribed, that the Legislature intended any restriction beyond what the generality of the language itself imports.
With regard to the penal section of the act of 1849, we cannot by that construe the remedial section. Each stands by itself, on the well-known rules of the constitution—a strict construetion for the one, and adiberal construction for the other. And, ■ in the absence of any thing to the contrary, we are to suppose that the Legislature intended that the acts in question should be interpreted according to those rules, which are part and parcel of the law of the land, recognized by the Legislature as well as by the judiciary; and all laws, it must be presumed, are formed in reference to them.
, And, after all, do not these statutes merely provide,' in their remedial character, an extension of the remedy afforded by the common law ?
To be sure, the death of the deceased, and not the injury which caused the death, is the immediate ground of the action.
But the death is the sad result and serious aggravation of the injury by which the family are deprived of the means of support. as the deceased person himself, if he survived the injury, would, according to the extent of it, be deprived of the ability to contribute to their support.
If Mr. Beach were maimed and mutilated by this explosion, and survived the accident, he certainly would, by common law, have a right of action for damages against the defendants, whether it occurred within this State or not. The action would be *423undeniably transitory. Do these acts, in their remedial features, go any further than to extend and transmit this common-law right, giving compensation, for the injury that produced the death, to the family and representatives of the deceased?
For these reasons, I hold that this action is well brought, even on the assumption that the explosion occurred without the territorial limits of the State of Kew York.
Demurrer overruled, with costs, with liberty to answer within ten days, on payment of costs.